Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-3, 9-10, 14-21, 25 and 29-37 are pending. 

Claims 14, 19, 30 and 35 are withdrawn from further consideration by the examiner, 37 C.F.R. E 142(b) as being drawn to non-elected inventions.
Claims 1-3, 9-10, 15-18, 20-21, 25, 29, 31-34, 36 and 37, drawn to a particular immune effector cell that read on (A) CD19 as the species of extracellular ligand binding domain, (B) CD28 as the species of transmembrane domain, (C) CD3zeta as the species of intracellular domain, (D) CD28 as the species of intracellular signaling domain, (E) SEQ ID NO: 2 as the species of heterobifunctional compound targeting protein, (F) cereblon as the species of ubiquitin ligase and (G) T-cell as the effector cell, are being acted upon in this Office Action. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 9, 2021 was filed after the mailing date of the Non-Final Office on March 9, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Objection
Claim 1 is objected to because of the following informality:  “an amino acid sequence selected from” should have been “the amino acid sequence selected from”. 
Claim 2 is objected to because of the following informality:  “amino acid SEQ ID NO: 2” should have been “the amino acid sequence of SEQ ID NO: 2”. 

Claim 16 is objected to because of the following informality:  The preamble of claim 16 recites the intended use “for degrading a cytoplasmic costimulatory polypeptide expressed in a T cell or natural killer (NK) cell expressing a chimeric antigen receptor polypeptide and a cytoplasmic costimulatory polypeptide” but the body of the claim fails to relate back to the preamble.   Amending claim 16 to recite “…proteasome, thereby degrading a cytoplasmic costimulatory polypeptide expressed in a T cell or natural killer (NK) cell.” would obviate this objection.  
Claim 17 is objected to because of the following informality:  The preamble of claim 17 recites the intended use “for reducing cytokine release syndrome associated with an activated T cell or natural killer (NK) cell expressing a chimeric antigen receptor polypeptide and a cytoplasmic costimulatory polypeptide” but the body of the claim fails to relate back to the preamble.   Amending claim 17 to recite “…proteasome, thereby reducing cytokine release syndrome associated with an activated T cell or natural killer (NK) cell.” would obviate this objection.  The same reason applies to claim 33. 
Claim 18 is objected to because of the following informality:  The preamble of claim 18 recites the intended use “for reducing an immune response associated with an activated T cell or natural killer (NK) cell expressing a chimeric antigen receptor polypeptide and a cytoplasmic costimulatory polypeptide” but the body of the claim fails to relate back to the preamble.   Amending claim 18 to recite “…proteasome, thereby reducing an immune response associated with an activated T cell or natural killer (NK) cell.” would obviate this objection.  The same reason applies to claim 34. 




Objection and Rejection Withdrawn
	The objection to claims 2, 20, 36 and 37 on the ground of non-elected embodiment is withdrawn.

The rejection of claims 1,3,7, 8, 9, 10, 11-12, 36 and 37 under 35 U.S.C. 103 as being unpatentable over US20130280285 (Schonfeld hereafter, published Oct 23, 2013; PTO 892) or Ramos et al (Expert Opinion on Biological Therapy 11(7): 855-873, 2011; PTO 892) in view of Schneekloth et al (J AmChem Soc 126: 3748-3754, 2004; PTO 892) is withdrawn in view of the amendment to claim 1 and the arguments at pages 22-23 of the amendment filed July 9, 2021.  In particular, the references above do not teach the heterobifunctional compound targeting protein comprises any one of the amino acid sequence selected from the group consisting of SEQ ID NO: 1-9, 24-67 and 95-115.  

The rejection of claims 2, 20, 21 and 25-28 under 35 U.S.C. 103 as being unpatentable over US20130280285 (Schonfeld hereafter, published Oct 23, 2013; PTO 892) or Ramos et al (Expert Opinion on Biological Therapy 11(7): 855-873, 2011; PTO 892) in view of Schneekloth et al (J AmChem Soc 126: 3748-3754, 2004; PTO 892) as applied to claims 1, 3, 7-12, 36 and 37 mentioned above and further in view of US Pat No. 5,763,590 (issued June 9, 1998; PTO 892) is withdrawn in light of the 

The rejection of claims 13 and 29 under 35 U.S.C. 103 as being unpatentable over US20130280285 (Schonfeld hereafter, published Oct 23, 2013; PTO 892) or Ramos et al (Expert Opinion on Biological Therapy 11(7): 855-873, 2011; PTO 892) in view of Schneekloth et al (J Am Chem Soc 126: 3748-3754, 2004; PTO 892) as applied to claims 1, 3, 7-12, 36 and 37 mentioned above and further in view of Chen (WO2015/160845 publication, published Oct 22, 2015; PTO 892) or Winter (Science 348: 1376-1381, 2015; PTO 892) is withdrawn as claim 13 has been canceled.  The addition of Chen or Winter does not cure the deficiency of Schonfeld, or Ramos and Schneekloth. 

Rejections remain
Claim rejections under - 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 9-10, 15-18, 20-21, 25, 29, 31-34, 36 and 37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus. Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997). The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of the genus must be capable of doing, not of the substance and structure of the members. “[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).
Claim 1 encompasses any T cell or natural killer (NK) cell comprising:
a.    a chimeric antigen receptor polypeptide, wherein the chimeric antigen receptor polypeptide comprises:
i.    any extracellular ligand binding domain that binds any CD19, any BCMA, or any CD38;
ii.    any CD8, CD28, or CD 137 transmembrane domain; and
iii.    a cytoplasmic domain comprising at least one intracellular signaling domain, wherein the at least one intracellular signaling domain comprises CD3δ: and

i.    at least one intracellular signaling domain selected from any CD28, 4-1BB, OX40, CD27, ICOS, DAP-10, and DAP-12 signaling domain: and
ii.    any heterobifunctional compound targeting protein capable of being bound by any heterobifunctional compound, wherein the heterobifunctional compound targeting protein comprises an amino acid sequence selected from SEP ID NOs: 1-9. 24-67. and 95-115; wherein the undisclosed heterobifunctional compound is capable of binding to i) the cytoplasmic costimulatory polypeptide through the heterobifunctional compound targeting protein and ii) any ubiquitin ligase in a manner that brings the cytoplasmic costimulatory polypeptide into proximity of the ubiquitin ligase;
wherein the cytoplasmic costimulatory polypeptide, when bound by the undisclosed heterobifunctional compound, is capable of being ubiquitinated and then degraded by a proteasome.
Claim 2 encompasses the T cell or natural killer (NK) cell of claim 1, wherein the heterobifunctional compound targeting protein comprises amino acid SEQ ID NO: 2.
Claim. 3 encompasses the T cell or natural killer (NK) cell of claim 1, wherein the T cell or natural killer (NK) cell is a T cell. 
Claim 9 encompasses the T cell or natural killer (NK) cell of claim 1, wherein the chimeric antigen receptor polypeptide further comprises a CD8α hinge domain.
Claim 10 encompasses the T cell or natural killer (NK) cell of claim 1, wherein the at least one intracellular signaling domain of the cytoplasmic costimulatory polypeptide is CD28.
Claim 15 encompasses a therapeutic system for downregulating activation of T cell or natural killer (NK) cell expressing a chimeric antigen receptor polypeptide and a cytoplasmic costimulatory polypeptide, the system comprising:
a. the T cell or natural killer (NK) cell of claim 1; and 
b. a heterobifunctional compound capable of binding to i) the cytoplasmic costimulatory polypeptide of the T cell or natural killer (NK) cell through the heterobifunctional compound targeting protein and ii) a ubiquitin ligase in a manner that brings the cytoplasmic costimulatory polypeptide into proximity of the ubiquitin ligase; wherein the cytoplasmic costimulatory polypeptide, when bound by the heterobifunctional compound, is capable of being ubiquitinated and then degraded by a proteasome.
Claim 16 encompasses a therapeutic system for degrading a cytoplasmic costimulatory polypeptide expressed in a T cell or natural killer (NK) cell, the system comprising:
a.    the T cell or natural killer (NK) cell of claim 1; and
b.    a heterobifunctional compound capable of binding to i) the cytoplasmic costimulatory polypeptide of the T cell or natural killer (NK) cell through the heterobifunctional compound targeting 
wherein the cytoplasmic costimulatory polypeptide, when bound by the heterobifunctional compound, is capable of being ubiquitinated and then degraded by a proteasome.
Claim 17 encompasses a therapeutic system for reducing cytokine release syndrome associated with an activated T cell or natural killer (NK) cell expressing a chimeric antigen receptor and a cytoplasmic costimulatory polypeptide, the system comprising:
a.    the T cell or natural killer (NK) cell of claim 1; and
b.    a heterobifunctional compound capable of binding to i) the cytoplasmic costimulatory polypeptide of the T cell or natural killer (NK) cell through the heterobifunctional compound targeting protein
and ii) an ubiquitin ligase in a manner that brings the cytoplasmic costimulatory polypeptide into proximity of the ubiquitin ligase; wherein the cytoplasmic costimulatory polypeptide, when bound by the heterobifunctional compound, is capable of being ubiquitinated and then degraded by a proteasome.
Claim 18 encompasses a therapeutic system for reducing an immune response associated with an activated T cell or natural killer (NK) cell expressing a chimeric antigen receptor polypeptide and a cytoplasmic costimulatory polypeptide, the system comprising:
a.    the T cell or natural killer (NK) cell of claim 1; and
b.    a heterobifunctional compound capable of binding to i) the cytoplasmic costimulatory polypeptide of the T cell or natural killer (NK) cell through the heterobifunctional compound targeting protein and ii) a ubiquitin ligase; wherein the cytoplasmic costimulatory polypeptide, when bound by the heterobifunctional compound, is capable of being ubiquitinated and then degraded by a proteasome.
Claim 20 encompasses any T cell or natural killer (NK) cell comprising a chimeric antigen receptor polypeptide, wherein the chimeric antigen receptor polypeptide comprises:
a.    any extracellular ligand binding domain that binds any CD19, any BCMA, or any CD38;
b.    any CD8, CD28, or CD 137 transmembrane domain: and
c.    any cytoplasmic domain, wherein the cytoplasmic domain comprises:
i.    at least one intracellular signaling domain, wherein the at least one intracellular signaling domain comprises CD3δ; and
ii.    a heterobifunctional compound targeting protein capable of being bound by any heterobifunctional compound, wherein the heterobifunctional compound targeting protein an amino acid sequence selected from SEQ ID NO: 1-9, 24-58, 59-67 and 95-115; wherein the heterobifunctional compound is capable of binding to i) the chimeric antigen receptor polypeptide through the heterobifunctional compound targeting protein and ii) a ubiquitin ligase in a manner that brings the chimeric antigen receptor polypeptide into proximity of the ubiquitin ligase;

Claim 21 encompasses the T cell or natural killer (NK) cell of claim 20, wherein the T cell or natural killer (NK) cell is a T cell.  
Claim 25 encompasses the T cell or natural killer (NK) cell of claim 20, wherein the chimeric antigen receptor polypeptide further comprises a CD8α hinge domain.
Claim 29 encompasses the T cell or natural killer (NK) cell of claim 20, wherein the ubiquitin ligase is cereblon.
Claim 31 encompasses a therapeutic system for downregulating activation of T cell or natural killer (NK) cell expressing a chimeric antigen receptor polypeptide, the system comprising:
a.    the  T cell or natural killer (NK) cell of claim 20:
b.    any heterobifunctional compound capable of binding to i) the chimeric antigen receptor polypeptide of the T cell or natural killer (NK) cell through the heterobifunctional compound targeting protein and ii) any ubiquitin ligase in a manner that brings the chimeric antigen receptor polypeptide into proximity of the ubiquitin ligase; wherein the chimeric antigen receptor polypeptide, when bound by the heterobifunctional compound, is capable of being ubiquitinated and then degraded by a proteasome.
Claim 32 encompasses a therapeutic system for degrading a chimeric antigen receptor polypeptide expressed in a T cell or natural killer (NK) cell, the system comprising:
a.    the T cell or natural killer (NK) cell of claim 20;
b.    any heterobifunctional compound capable of binding to i) the chimeric antigen receptor polypeptide of the T cell or natural killer (NK) cell through the heterobifunctional compound targeting protein and ii) any ubiquitin ligase in a manner that brings the chimeric antigen receptor polypeptide into proximity of the ubiquitin ligase; wherein the chimeric antigen receptor polypeptide, when bound by the heterobifunctional compound, is capable of being ubiquitinated and then degraded by a proteasome.
Claim 33 encompasses a therapeutic system for reducing cytokine release syndrome associated with an activated immune effector cell expressing a chimeric antigen receptor polypeptide, the system comprising:
a.    the T cell or natural killer (NK) cell of claim 20;
b.    any heterobifunctional compound capable of binding to i) the chimeric antigen receptor polypeptide of T cell or natural killer (NK) cell through the heterobifunctional compound targeting protein and ii) any ubiquitin ligase in a manner that brings the chimeric antigen receptor polypeptide into proximity of the ubiquitin ligase; wherein the chimeric antigen receptor polypeptide, when bound by the heterobifunctional compound, is capable of being ubiquitinated and then degraded by a proteasome.

a.    the T cell or natural killer (NK) cell of claim 20;
b.    any heterobifunctional compound capable of binding to i) the chimeric antigen receptor polypeptide of the T cell or natural killer (NK) cell through the heterobifunctional compound targeting protein and ii) any ubiquitin ligase in a manner that brings the chimeric antigen receptor polypeptide into proximity of the ubiquitin ligase; wherein the chimeric antigen receptor polypeptide, when hound by the heterobifunctional compound, is capable of being ubiquitinated and then degraded by a proteasome.
Claim 36 encompasses the T cell or natural killer (NK) cell of claim 1, wherein the extracellular ligand binding domain binds to any CD19.
Claim 37 encompasses the T cell or natural killer (NK) cell of claim 20, wherein the extracellular ligand binding domain binds to any CD19.
The specification exemplifies T cell expressing a CD19-CAR-dTAG chimeric antigen receptor (CAR).  The CAR has an extracellular targeting ligand domain comprising a scFv to CD19 that has the amino acid sequence (SEQ ID NO: 10).  The scFv to CD19 has a variable light chain (VL) composed of amino acid sequence (SEQ ID NO: 12).  The scFv to CD19 has a variable heavy chain (VH) composed of the amino acid sequence (SEQ ID NO: 14).  The scFv to CD19 is fused in frame with a modified CD8 alpha chain hinge region having the amino acid sequence (SEQ ID NO: 15).  The transmembrane domain (TM) composed of the following amino acid sequence (SEQ ID NO: 16).  The CD28 cytoplasmic domain is cloned in frame with the intracellular CD3-.zeta. domain. CD3-.zeta. domain is comprised of the amino acid sequence (SEQ ID NO: 17).   The functional CAR sequence is then linked by a triple glycine linker (GGG) and cloned in frame with a dTAG (heterobifunctional compound targeting protein) composed of the following amino acid sequence (SEQ ID. NO: 18).  The complete amino acid sequence of the exemplary CD19-CAR-dTAG is (SEQ ID NO: 19) or SEQ ID NO: 92.  The heterobifunctional compound targeting protein (dTAG) comprising the amino acid sequence of SEQ ID NO: 2 is capable of being bound by a heterobifunctional compound of dFKBP7 or dFKBP13. 
However, one species of scFv antibody that binds to human CD19 is not representative of the genus of extracellular ligand binding domain that bind to all CD19, e.g., CD19 from other species.  The 
The art teaches monoclonal antibody that binds to a protein from one species may not bind to protein from another species. 
For example, evidentiary reference Yu et al (Investigative Ophthalmology & Visual Science 49(2): 522-527, February 2008; PTO 892) teach bevacizumab, which is a humanized anti-human VEGF-A mAb A.4.6.1 binds specifically to human VEGF-A, the same antibody does not bind to mouse VEGF-A (see page 522, right col., page 523, Figure 1, in particular). 
It is known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to a single epitope.
For example, Lloyd et al. taught that hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and light chain sequences (of record, Lloyd et al. Protein Engineering, Design & Selection 22:159-168, 2009; PTO 892; see, e.g., Discussion).
Similarly, Edwards et al. (of record, J Mol Biol. 334(1): 103-118, Nov 14, 2003; PTO 892), found that over 1000 antibodies, all different in amino acid sequence, were generated to a single protein; 568 different amino acid sequences identified for the V(H) CDR3 domains of these antibodies (Abstract). Given that hundreds of unique antibody structures may bind a single antigen, the structure of an antibody Amgen), and a single species, or small group of species, cannot define a structure-function relationship so as to be representative of all the antibodies that bind to that antigen (as held in Abbvie).
At the time of filing, it is also known in the art that the choice of ligand binding domain, hinge, transmembrane and cytoplasmic domain affect chimeric antigen receptor (CAR) activity.
For example, Dotti (Immunol Rev 257(1): 1-35; published January 2014; PTO 892) teaches in addition to chimeric antigen receptor (CAR) affinity, the function of the CAR expressed by T cell is also affected by the location of the recognized epitope on the antigen.   CAR-T cells expressing an scFv that recognizes an epitope on CD22 (an antigen expressed by normal and malignant B cells) that was proximal to the B cell’s plasma membrane had superior anti-leukemic activity to CAR-T cells that recognized a membrane-distal epitope, see paragraph bridging page 2 and 3.
Regarding extracellular spacer (aka hinge) region, Dotti (Immunol Rev 257(1): 1-35, published January 2014; PTO 892) teaches the connecting sequence between the ectodomain (instant extracellular ligand binding domain) to the transmembrane domain (the hinge region) can also profoundly affect CAR-T cell function by producing differences in the length and flexibility of the resulting CAR.  For example, while 5T4- and CD19-specific CAR-T cells with CH2CH3 hinge had enhanced effector function, CEA-and NCAM-specific CAR-T cells had optimal activity without a hinge.  Depending on the binding specificity and the generation of CAR-T cells, ROR1-specific CAR-T cells that expressed short hinge had superior anti-tumor activity. Conversely, CD30-specific CAR-T cells with a CH2-CH3 hinge impaired epitope recognition, see p. 3, last paragraph.
Regarding co-stimulatory domains and type of T cells, Dotti teaches while addition of costimulatory domains, e.g., CD28 and 4-1BB signaling domain dramatically increased the expansion and persistence of polyclonal T cells, this benefit was not observed with T-cell clones even with the T-cell clones expressing the 3rd generation of CD20-specific CARs in vivo, see p. 9, Clinical experience with 2nd and 3rd generation CAR-T cells in hematological malignancies.  

Regarding heterobifunctional compound capable of binding to i) any cytoplasmic costimulatory polypeptide through any of the heterobifunctional compound targeting protein such as SEQ ID NO: 2, the specification discloses just heterobifunctional compounds dFKBP7 and dFKBP13 that bind to FKBP12/dTAG comprising SEQ ID NO: 2, see Fig. 6, 8.   However, the specification is silent whether the disclosed dFKBP7 and dFKBP13 bind to other structurally disparate heterobifunctional compound targeting protein such as SEQ ID NO: 3 (bromodomain containing protein 4), SEQ ID NO: 4 (human estrogen receptor alpha), SEQ ID NO: 5 (human androgen receptor), SEQ ID NO: 6 (nuclear hormone receptor), SEQ ID NO: 7 (thyroid hormone receptor or retinoid receptor RxRalpha), etc.  In particular, the specification does not describe the structure of all undisclosed “heterobifunctional compound” that capable of binding to any cytoplasmic costimulatory polypeptide through the heterobifunctional compound targeting protein and ii) any ubiquitin ligase, wherein the cytoplasmic costimulatory polypeptide, when bound by the undisclosed heterobifunctional compound, is capable of being ubiquitinated and then degraded by a proteasome.  Thus even with the available screening approaches, one skill in the art still could not predict the heterobifunctional compound critical for downregulating activation of T cell or NK cells, absent further additional information or guidance.  As such, applicant merely invites one of skill in the art to come up with the structure of the claimed “heterobifunctional compound” for the claimed T cell or NK cell that binds to any CD19 or BCMA or CD38 or the therapeutic system for the intended use.  In view of all of the above, a skilled artisan would reasonably 
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the written description inquiry, whatever is now claimed.” (See page 1117.) The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116.).
Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived. See Fiddles v. Baird, 30 USPQ2d 1481, 1483. In Fiddles v. Baird, claims directed to mammalian FGF’s were found unpatentable due to lack of written description for the broad class. The specification provided only the bovine sequence. Thus, the specification fails to describe these DNA sequences.
For genus claims, an adequate written description of a claimed genus requires more than a generic statement of an invention's boundaries. A patent must set forth either a representative number of species falling within the scope of the genus or structural features common to the members of the genus. Kubin, Exparte, 83 USPQ2d 1410 (Bd. Pat. App. & Int. 2007); Ariad Pharms., Inc. v. Eli Lilly& Co., 598 F.3d 1336, 1350 (Fed. Cir. 2010).
Therefore, only (1) a T cell expressing CD19-CAR-dTAG comprising the amino acid sequence of SEQ ID NO: 19 or SEQ ID NO: 92, (2) a T cell expressing CD19-CAR-dTAG chimeric antigen receptor comprises i. scFv that binds to human CD19, ii. a CD28 or CD8 transmembrane domain, iii. a CD28 cytoplasmic domain, iv. at least one intracellular domain selected from the group consisting of CD3zeta, CD28 and 4-1BB (CD137) and a heterobifunctional compound targeting protein (dTAG) comprising the amino acid sequence of SEQ ID NO: 2 capable of being bound by a heterobifunctional compound of dFKBP7 or dFKBP13, wherein the heterobifunctional compound is capable of binding to i) Vas-Cath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page 1115).
Applicant's arguments filed July 9, 2021 have been fully considered but they are not persuasive. 
Applicant’s position is that the claims meet this test insofar with respect to each and every limitation in the claims.
The claims have been amended with respect to the “immune effector cell.” This recitation has been replaced by “a T cell or a natural killer (NK) cell.” Both types of immune cells are disclosed in the specification (e.g., page 30). The working examples describe preparation of T cells containing a CAR. A specification’s focus on one particular embodiment or purpose cannot limit the described invention where that specification expressly contemplates other embodiments or purposes. ScriptPro LLC v. Innovation Associates, Inc., 833 F.3d 1336, 1341 (Fed. Cir. 2016); CenTrak, Inc. v. Sonitor Techs., Inc., 915 F.3d 1360, 1366 (Fed. Cir. 2019)(reversing the district court ruling of invalidity for failure to meet written description, and distinguishing written description from enablement in that the former requirement is about whether the skilled reader of the patent disclosure can recognize what was claimed corresponds to what was described, whereas the latter requirement whether the patentee has proven to the skilled reader that the invention works or how to make it work). In this case, Applicant’s specification expressly teaches other embodiments, including modified NK cells.
The amended claims pass muster with respect to the recitations of the elements of the CAR and the cytoplasmic costimulatory polypeptide, as well. To expedite prosecution, Applicant has amended the claims with respect to each of the recited CAR and cytoplasmic costimulatory domains. Claims 1 and 20 have been amended to recite that the extracellular ligand binding domain binds CD19, BCMA, or CD38. Support can be found in the specification at pages 58-60. Claims 1 and 20 have also been amended to recite that the transmembrane domain is from CD8, CD28 or CD 137. Support can be found in the specification, for example, at pages 60-61. Claims 1 and 20 have been further amended to recite that the at least one intracellular signaling domain comprises CD3^. Support can be found in the specification at pages 61-63. Claims 1 and 20 have been even further amended to recite that the heterobifunctional compound targeting protein (dTAG) comprises an amino acid sequence selected from SEQ ID NOs: 1-9, 24-67, and 95-115. Support can be found in the specification at pages 63-98. Claim 1 has been amended to recite that at least one intracellular signaling domain in the cytoplasmic costimulatory polypeptide is selected from a CD28, 4-IBB, 0X40, CD27, ICOS, DAP-10, and DAP-12 signaling domain. Support can be found in the specification at pages 61-63.

Here again, Applicant’s specification expressly teaches other embodiments, including CD 19 extracellular ligand binding domains other than the domain contained in the two exemplified CARs (SEQ ID NOs: 19 and 92), as well as BCMA and CD38 extracellular ligand binding domains. CD 19, BCMA, CD38 and other extracellular ligand binding domains sequences are known in the art. The art has recognized and established a correlation between structure and function with respect to the CD 19 extracellular ligand binding domain, and the specification discloses a representative number of species of the genus.
For the same reasons and Federal Circuit authority advanced above, the fact that both exemplified transmembrane domains are from CD19 is not fatal from the standpoint of written description.
Nor is the fact that the extracellular ligand binding domains are recited in functional terms. As evidenced by the cited art, the art has established a correlation between structure and function with respect to each of the domains of the CAR recited in the claims, namely an extracellular ligand binding domain, a transmembrane domain, and a cytoplasmic domain comprising at least one intracellular signaling domain. See, e.g., U.S. Patent Application Publication 2013/0280285 A1 to Schonfeld, el al., (hereinafter “SchonfelcT) and Ramos, et al., Expert Opinion on Biological Therapy 77(7):855-873, 201 l)(hereinafter “Ramos”), cited by the Examiner in the rejection based on § 103. The latter is a review article on CAR-T therapy. The CAR-T field is more than 30 years old. This consideration is relevant because the Federal Circuit has held that the determination of whether a patent complies with the written description requirement will necessarily vary depending on context, meaning that the required level of detail varies depending on among other factors, the existing knowledge in the particular field, the extent and content of the prior art, the maturity of the science or technology and the predictability of the aspect at issue. Ariad, 598. F.3d at 1351 (quoting Capon v. Eshhar, 418 F.3d 1349, 1357-9 (Fed. Cir. 2005)). Applicant submits that the use of the recited functional language with respect to the CAR domains meets the requirement for written description.
Moreover, scFv antibodies (and their amino acid sequences) that bind these targets are known in the art. What is conventional or well known to one of ordinary skill in the art need not be disclosed in detail. See Hyhritech Inc. v. Monoclonal Antibodies, Inc., 802 F.2d at 1384, 231 USPQ at 94. See also Capon v. Eshhar, 418 F.3d 1349, 1357, 76 USPQ2d 1078, 1085 (Fed. Cir. 2005) (“The ‘written description’ requirement must be applied in the context of the particular invention and the state of the knowledge.... As each field evolves, the balance also evolves between what is known and what is added by each inventive contribution.”). If a skilled artisan would have understood the inventor to be in possession of the claimed invention at the time of filing, even if every nuance of the claims is not explicitly described in the specification, then the adequate description requirement is met. See, e.g., Vas-Cath, 935 F.2d at 1563, 19 USPQ2d at 1.116', Martin v. Johnson, 454 F.2d 746, 751, 172 USPQ 391, 395 (CCPA 1972) (stating “the description need not be in ipsis verbis [i.e., “in the same words”] to be sufficient”).
The same reasoning and Federal Circuit authorities apply to the transmembrane domains (pages 60-61), intracellular signaling domains (pages 61-63), heterobifunctional compound 
For example, the present specification teaches CARs that contain transmembrane domains from CD28 (e.g., Examples 1 and 2, pages 409-14; SEQ ID NO: 16) and transmembrane domains from CD137 (e.g., Examples 33-39, pages 425-441; SEQ ID NO: 73). The two exemplified CARs aside, the disclosures on pages 60-61 teach those derived front the alpha, beta or zeta chain of the T-cell receptor, CD28, CD3 epsilon, CDS, CD45, CD4, CD5. CDS, CD9, CD 16, CD22, CD33. CD37, CD64, CD80, CD86, CD 134, CD 137, CD 154, or KIR2DS2.
Other transmembrane domain sequences are known in the art. For the same reasons and Federal Circuit authority advanced above, the fact that both exemplified transmembrane domains are from CD28 and CD137 is not fatal from the standpoint of written description.
The present specification further teaches CARs that contain at least one intracellular signaling domain, wherein the at least one intracellular signaling domain comprises CD3(^ (e.g., Example 1, pages 409-11, SEQ ID NO: 17, and Examples 33-39, pages 425-441, SEQ ID NO: 74), CD28 (e.g., Examples 1 and 2, pages 409-414, SEQ ID NO: 16), and CD137 (4-1BB) (e.g., Examples 33, 34, and 37, pages 425-429 and 434-436, SEQ ID NO: 73). The two exemplified CARs aside, the disclosures on pages 61-63 teach intracellular signaling domains from CD3£, CD28, 4-1BB, 0X40, CD27, ICOS, DAP-10, and DAP-12.
In addition, the present specification teaches CARs that contain cytoplasmic costimulatory polypeptides comprising at least one intracellular signaling domain, wherein the at least one intracellular signaling domain comprises CD3£J (e.g., Example 1, pages 409-11, SEQ ID NO: 17, and Examples 33-39, pages 425-41, SEQ ID NO: 74). The two exemplified CARs aside, the disclosures on pages 61-63 teach intracellular signaling domains from CD3ζ, CD28, CD137 (4-1BB), 0X40, CD27, ICOS, DAP-10, and DAP-12.
CD3ζ and other intracellular signaling domain sequences are known in the art. The art has recognized and established a correlation between structure and function with respect to the CD3£J intracellular signaling domain, and the specification discloses a representative number of species of the genus. For the same reasons and Federal Circuit authority advanced above, the fact that both exemplified intracellular signaling domains are from CD3ζ is not fatal from the standpoint of written description.
Turning to the rejection as it pertains to the heterobifunctional compound targeting protein (dTAG), the present specification teaches CARs that contain heterobifunctional compound targeting protein (dTAG) comprising an amino acid Response to Non-Final Office Action dated March 9, 2021 sequence selected from SEQ ID NOs: 1-9, 24-67, and 95-115. These sequences are formerly recited in claim 2 and are disclosed on pages 63-98.
The two exemplified CARs aside, the disclosure on pages 63-98 teaches numerous examples of dTAGs. Other dTAGs are known in the art. The specification discloses a representative number of species of the genus. For the same reasons and Federal Circuit authority advanced above, the fact that both exemplified dTAGs are from SEQ ID NO: 2 is not fatal from the standpoint of written description.
The Examiner further alleges that the specification exemplifies heterobifunctional compound targeting protein (dTAG) that comprises the amino acid sequence of SEQ ID NO: 2 See, Office Action at page 11.
This rejection is unclear. BRD4, CREBBP, and BRG1 are not heterobifunctional compounds (e.g., dFKBP6-dFKBP-13) as described and used in the specification, as the Office alleges, nor are they even heterobifunctional compound binding proteins (dTAGs), but rather they are endogenous proteins. Accordingly, the rejection is rendered moot.
Finally, regarding the term “derived,” the claims have been amended to delete all occurrences of the recitation “derived.”
In view of the foregoing, Applicant submits that claims 1-3, 9-10, 15-18, 20-21, 25, 31-34, and 36-37 satisfy the requirement for written description. Reconsideration and withdrawal of the rejection are respectfully requested.

In response, the amendment to claims 1, 2, 3, 9, 10, 15,16, 17, 18,  20, 21, 25, 29, 31-34, 36 and 37 is acknowledged.  
MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.
Further, it is not sufficient to define it solely by its functional property, because an alleged conception having no more specificity than that is simply a wish to know the identity of any material with that biological property. Per the Enzo court’s example, (Enzo Biochem, Inc. v. Gen-Probe Inc., 63 USPQ2d 1609 (CA FC 2002) at 1616) of a description of an anti-inflammatory steroid, i.e., a steroid (a generic structural term) couched “in terms of its function of lessening inflammation of tissues” which, the court stated, “fails to distinguish any steroid from others having the same activity or function” and the expression 
The genera of extracellular ligand binding domain that binds any CD19 (elected species) encompassed by the claims T cell or NK cells are of large size and substantial variability. 
The specification exemplifies T cell expressing a CD19-CAR-dTAG chimeric antigen receptor (CAR).  The CAR has an extracellular targeting ligand domain comprising a scFv to CD19 (elected species) that has the amino acid sequence (SEQ ID NO: 10).  
However, one species of scFv antibody that binds to human CD19 is not representative of the genus of extracellular ligand binding domain that bind to all CD19, e.g., CD19 from other species.  The specification does not describe the structure, i.e., amino acid sequence of the heavy and light chain variable region of all antibodies that bind to all CD19 encompassed by the claimed immune effector cells. The specification does not describe the structure-identifying information about the extracellular ligand binding domain that bind to all CD19, nor describe a representative number of species falling with the scope of the genus or structural common to the members of the genus so the one of skill in the art can visualize or recognize the member of the genus of extracellular ligand binding domain that bins all CD19 encompassed by the claimed T cell or NK cell themselves. Thus one of skill in the art cannot "visualize or recognize" most members of the genus of T cell or NK cell comprising chimeric antigen receptor comprises any extracellular ligand binding domain that binds to any CD19.  The same reasoning applies to extracellular ligand bonding domain that binds BCMA or CD38.
The art teaches monoclonal antibody that binds to a protein from one species may not bind to protein from another species. 
For example, evidentiary reference Yu et al (Investigative Ophthalmology & Visual Science 49(2): 522-527, February 2008; PTO 892) teach bevacizumab, which is a humanized anti-human VEGF-A mAb A.4.6.1 binds specifically to human VEGF-A, the same antibody does not bind to mouse VEGF-A (see page 522, right col., page 523, Figure 1, in particular). 

For example, Lloyd et al. taught that hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and light chain sequences (of record, Lloyd et al. Protein Engineering, Design & Selection 22:159-168, 2009; PTO 892; see, e.g., Discussion).
Similarly, Edwards et al. (of record, J Mol Biol. 334(1): 103-118, Nov 14, 2003; PTO 892), found that over 1000 antibodies, all different in amino acid sequence, were generated to a single protein; 568 different amino acid sequences identified for the V(H) CDR3 domains of these antibodies (Abstract). Given that hundreds of unique antibody structures may bind a single antigen, the structure of an antibody cannot be predicted from the structure of the antigen (as held in Amgen), and a single species, or small group of species, cannot define a structure-function relationship so as to be representative of all the antibodies that bind to that antigen (as held in Abbvie).
At the time of filing, it is also known in the art that the choice of extracellular ligand binding domain, hinge, transmembrane and cytoplasmic domain affect chimeric antigen receptor (CAR) activity on T cells.
For example, Dotti (Immunol Rev 257(1): 1-35; published January 2014; PTO 892) teaches in addition to chimeric antigen receptor (CAR) affinity, the function of the CAR expressed by T cell is also affected by the location of the recognized epitope on the antigen to which the antibody binds.   CAR-T cells expressing a scFv that recognizes an epitope on CD22 (an antigen expressed by normal and malignant B cells) that was proximal to the B cell’s plasma membrane had superior anti-leukemic activity to CAR-T cells that recognized a membrane-distal epitope, see paragraph bridging page 2 and 3.  Further, the orientation of the variable domains within the scFv, depending on the structure of the scFv, may contribute to whether a CAR will be expressed on the T cell surface or whether the CAR T cells target the 
Regarding extracellular spacer (aka hinge) region, Dotti (Immunol Rev 257(1): 1-35, published January 2014; PTO 892) teaches the connecting sequence between the ectodomain (instant extracellular ligand binding domain) to the transmembrane domain (the hinge region) can also profoundly affect CAR-T cell function by producing differences in the length and flexibility of the resulting CAR.  For example, while 5T4- and CD19-specific CAR-T cells with CH2CH3 hinge had enhanced effector function, CEA-and NCAM-specific CAR-T cells had optimal activity without a hinge.  Depending on the binding specificity and the generation of CAR-T cells, ROR1-specific CAR-T cells that expressed short hinge had superior anti-tumor activity. Conversely, CD30-specific CAR-T cells with a CH2-CH3 hinge impaired epitope recognition, see p. 3, last paragraph.
Regarding co-stimulatory domains and type of T cells, Dotti teaches while addition of costimulatory domains, e.g., CD28 and 4-1BB signaling domain dramatically increased the expansion and persistence of polyclonal T cells, this benefit was not observed with T-cell clones even with the T-cell clones expressing the 3rd generation of CD20-specific CARs in vivo, see p. 9, Clinical experience with 2nd and 3rd generation CAR-T cells in hematological malignancies.  
Likewise, Sadelain (Current Opinion in Immunology 21: 215-223, 2009; PTO 892) teaches the rules for identifying the best target molecules and corresponding scFv are not yet full elucidated. Tumor-restricted targets are preferred, but rare.  Furthermore, another factor in choosing an optimal scFv for making a CAR is the position of the epitope on the target molecule. The distance of the epitope to the cell surface appears to matter, as do the length and flexibility of the CAR extracellular hinge region, see p. 217, in particular. Thus, these references demonstrate that the effectiveness of CAR on T cell must be determine empirically.
Turning to “heterobifunctional compound” capable of binding to i) any cytoplasmic costimulatory polypeptide through any of the heterobifunctional compound targeting protein such as SEQ ID NO: 2, the specification discloses just heterobifunctional compounds dFKBP7 and dFKBP13 that bind 
For these reasons, the rejection is maintained. 

Claims 1-3, 9-10, 15-18, 20-21, 25, 29, 31-34, 36 and 37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for only (1) a T cell expressing CD19-CAR-dTAG comprising the amino acid sequence of SEQ ID NO: 19 or SEQ mino acid sequence of SEQ ID NO: 2 capable of being bound by a heterobifunctional compound of dFKBP7 or dFKBP13, wherein the heterobifunctional compound is capable of binding to i) the cytoplasmic costimulatory polypeptide through the heterobifunctional compound targeting protein and ii) a ubiquitin ligase in a manner that brings the cytoplasmic costimulatory polypeptide into proximity of the ubiquitin ligase cereblon; wherein the cytoplasmic costimulatory polypeptide, when bound by the heterobifunctional compound, is capable of being ubiquitinated and then degraded by a proteasome, does not reasonably provide enablement for the claimed immune effector cells as set forth in claims 1-3, 9-10, 15-18, 20-21, 25, 29, 31-34, 36 and 37.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use the invention commensurate in scope with these claims.
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CAFC 1988). Wands states on page 1404, "Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims."
Claim 1 encompasses any T cell or natural killer (NK) cell comprising :
a.    a chimeric antigen receptor polypeptide, wherein the chimeric antigen receptor polypeptide comprises:

ii.    any CD8, CD28, or CD 137 transmembrane domain; and
iii.    a cytoplasmic domain comprising at least one intracellular signaling domain, wherein the at least one intracellular signaling domain comprises CD3δ: and
b.    a cytoplasmic costimulatory polypeptide, wherein the cytoplasmic costimulatory polypeptide comprises:
i.    at least one intracellular signaling domain selected from any CD28, 4-1BB, OX40, CD27, ICOS, DAP-10, and DAP-12 signaling domain: and
ii.    any heterobifunctional compound targeting protein capable of being bound by any heterobifunctional compound, wherein the heterobifunctional compound targeting protein comprises an amino acid sequence selected from SEP ID NOs: 1-9. 24-67. and 95-115; wherein the undisclosed heterobifunctional compound is capable of binding to i) the cytoplasmic costimulatory polypeptide through the heterobifunctional compound targeting protein and ii) any ubiquitin ligase in a manner that brings the cytoplasmic costimulatory polypeptide into proximity of the ubiquitin ligase;
wherein the cytoplasmic costimulatory polypeptide, when bound by the undisclosed heterobifunctional compound, is capable of being ubiquitinated and then degraded by a proteasome.
Claim 2 encompasses the T cell or natural killer (NK) cell of claim 1, wherein the heterobifunctional compound targeting protein comprises amino acid SEQ ID NO: 2.
Claim. 3 encompasses the T cell or natural killer (NK) cell of claim 1, wherein the T cell or natural killer (NK) cell is a T cell. 
Claim 9 encompasses the T cell or natural killer (NK) cell of claim 1, wherein the chimeric antigen receptor polypeptide further comprises a CD8α hinge domain.
Claim 10 encompasses the T cell or natural killer (NK) cell of claim 1, wherein the at least one intracellular signaling domain of the cytoplasmic costimulatory polypeptide is CD28.
Claim 15 encompasses a therapeutic system for downregulating activation of T cell or natural killer (NK) cell expressing a chimeric antigen receptor polypeptide and a cytoplasmic costimulatory polypeptide, the system comprising:
a. the T cell or natural killer (NK) cell of claim 1; and 
b. a heterobifunctional compound capable of binding to i) the cytoplasmic costimulatory polypeptide of the T cell or natural killer (NK) cell through the heterobifunctional compound targeting protein and ii) a ubiquitin ligase in a manner that brings the cytoplasmic costimulatory polypeptide into proximity of the ubiquitin ligase; wherein the cytoplasmic costimulatory polypeptide, when bound by the heterobifunctional compound, is capable of being ubiquitinated and then degraded by a proteasome.

a.    the T cell or natural killer (NK) cell of claim 1; and
b.    a heterobifunctional compound capable of binding to i) the cytoplasmic costimulatory polypeptide of the T cell or natural killer (NK) cell through the heterobifunctional compound targeting protein and ii) a ubiquitin ligase in a manner that brings the cytoplasmic costimulatory polypeptide into proximity of the ubiquitin ligase;
wherein the cytoplasmic costimulatory polypeptide, when bound by the heterobifunctional compound, is capable of being ubiquitinated and then degraded by a proteasome.
Claim 17 encompasses a therapeutic system for reducing cytokine release syndrome associated with an activated T cell or natural killer (NK) cell expressing a chimeric antigen receptor and a cytoplasmic costimulatory polypeptide, the system comprising:
a.    the T cell or natural killer (NK) cell of claim 1; and
b.    a heterobifunctional compound capable of binding to i) the cytoplasmic costimulatory polypeptide of the T cell or natural killer (NK) cell through the heterobifunctional compound targeting protein
and ii) an ubiquitin ligase in a manner that brings the cytoplasmic costimulatory polypeptide into proximity of the ubiquitin ligase; wherein the cytoplasmic costimulatory polypeptide, when bound by the heterobifunctional compound, is capable of being ubiquitinated and then degraded by a proteasome.
Claim 18 encompasses a therapeutic system for reducing an immune response associated with an activated T cell or natural killer (NK) cell expressing a chimeric antigen receptor polypeptide and a cytoplasmic costimulatory polypeptide, the system comprising:
a.    the T cell or natural killer (NK) cell of claim 1; and
b.    a heterobifunctional compound capable of binding to i) the cytoplasmic costimulatory polypeptide of the T cell or natural killer (NK) cell through the heterobifunctional compound targeting protein and ii) a ubiquitin ligase; wherein the cytoplasmic costimulatory polypeptide, when bound by the heterobifunctional compound, is capable of being ubiquitinated and then degraded by a proteasome.
Claim 20 encompasses any T cell or natural killer (NK) cell comprising a chimeric antigen receptor polypeptide, wherein the chimeric antigen receptor polypeptide comprises:
a.    any extracellular ligand binding domain that binds any CD19, any BCMA, or any CD38;
b.    any CD8, CD28, or CD 137 transmembrane domain: and
c.    any cytoplasmic domain, wherein the cytoplasmic domain comprises:
i.    at least one intracellular signaling domain, wherein the at least one intracellular signaling domain comprises CD3δ; and

wherein the chimeric antigen receptor polypeptide, when bound by the heterobifunctional compound, is capable of being ubiquitinated and then degraded by a proteasome.
Claim 21 encompasses the T cell or natural killer (NK) cell of claim 20, wherein the T cell or natural killer (NK) cell is a T cell.  
Claim 25 encompasses the T cell or natural killer (NK) cell of claim 20, wherein the chimeric antigen receptor polypeptide further comprises a CD8α hinge domain.
Claim 29 encompasses the T cell or natural killer (NK) cell of claim 20, wherein the ubiquitin ligase is cereblon.
Claim 31 encompasses a therapeutic system for downregulating activation of T cell or natural killer (NK) cell expressing a chimeric antigen receptor polypeptide, the system comprising:
a.    the  T cell or natural killer (NK) cell of claim 20:
b.    any heterobifunctional compound capable of binding to i) the chimeric antigen receptor polypeptide of the T cell or natural killer (NK) cell through the heterobifunctional compound targeting protein and ii) any ubiquitin ligase in a manner that brings the chimeric antigen receptor polypeptide into proximity of the ubiquitin ligase; wherein the chimeric antigen receptor polypeptide, when bound by the heterobifunctional compound, is capable of being ubiquitinated and then degraded by a proteasome.
Claim 32 encompasses a therapeutic system for degrading a chimeric antigen receptor polypeptide expressed in a T cell or natural killer (NK) cell, the system comprising:
a.    the T cell or natural killer (NK) cell of claim 20;
b.    any heterobifunctional compound capable of binding to i) the chimeric antigen receptor polypeptide of the T cell or natural killer (NK) cell through the heterobifunctional compound targeting protein and ii) any ubiquitin ligase in a manner that brings the chimeric antigen receptor polypeptide into proximity of the ubiquitin ligase; wherein the chimeric antigen receptor polypeptide, when bound by the heterobifunctional compound, is capable of being ubiquitinated and then degraded by a proteasome.
Claim 33 encompasses a therapeutic system for reducing cytokine release syndrome associated with an activated immune effector cell expressing a chimeric antigen receptor polypeptide, the system comprising:
a.    the T cell or natural killer (NK) cell of claim 20;

Claim 34 encompasses a therapeutic system for reducing an immune response associated with an activated immune effector cell expressing a chimeric antigen receptor polypeptide, the system comprising:
a.    the T cell or natural killer (NK) cell of claim 20;
b.    any heterobifunctional compound capable of binding to i) the chimeric antigen receptor polypeptide of the T cell or natural killer (NK) cell through the heterobifunctional compound targeting protein and ii) any ubiquitin ligase in a manner that brings the chimeric antigen receptor polypeptide into proximity of the ubiquitin ligase; wherein the chimeric antigen receptor polypeptide, when hound by the heterobifunctional compound, is capable of being ubiquitinated and then degraded by a proteasome.
Claim 36 encompasses the T cell or natural killer (NK) cell of claim 1, wherein the extracellular ligand binding domain binds to any CD19.
Claim 37 encompasses the T cell or natural killer (NK) cell of claim 20, wherein the extracellular ligand binding domain binds to any CD19.
Regarding any extracellular ligand binding domain that bind to any tumor antigen encompassed by the claimed effector cell, the specification discloses just three scFv antibodies that bind to human CD19, BCMA and CD38. Even assuming the ligand binding domain is scFv that binds to any CD19 (elected species), the specification discloses just one scFv that binds to just human CD19 comprising a light chain variable region (VL) and a heavy chain variable region (VH) wherein the VL comprises the amino acid sequence of SEQ ID NO: 12 and the VH comprises the amino acid sequence of SEQ ID NO: 14. 
The specification exemplifies T cell expressing a CD19-CAR-dTAG chimeric antigen receptor (CAR).  The CAR has an extracellular targeting ligand domain comprising a scFv to CD19 that has the amino acid sequence (SEQ ID NO: 10).  The scFv to CD19 has a variable light chain (VL) composed of amino acid sequence (SEQ ID NO: 12).  The scFv to CD19 has a variable heavy chain (VH) composed of the amino acid sequence (SEQ ID NO: 14).  The scFv to CD19 is fused in frame with a modified CD8 
However, one species of scFv antibody that binds to human CD19 is not representative of the genus of extracellular ligand binding domain that bind to all CD19, e.g., CD19 from other species.  The specification does not teach the structure, i.e., amino acid sequence of the heavy and light chain variable region of all antibodies that bind to all CD19 encompassed by the claimed immune effector cells.
The art teaches monoclonal antibody that binds to a protein from one species may not bind to protein from another species. 
For example, evidentiary reference Yu et al (Investigative Ophthalmology & Visual Science 49(2): 522-527, February 2008; PTO 892) teach bevacizumab, which is a humanized anti-human VEGF-A mAb A.4.6.1 binds specifically to human VEGF-A, the same antibody does not bind to mouse VEGF-A (see page 522, right col., page 523, Figure 1, in particular). 
Further, it is known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to a single epitope.
For example, Lloyd et al. taught that hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy et al. Protein Engineering, Design & Selection 22:159-168, 2009; PTO 892; see, e.g., Discussion).
Similarly, Edwards et al. (of record, J Mol Biol. 334(1): 103-118, Nov 14, 2003; PTO 892), found that over 1000 antibodies, all different in amino acid sequence, were generated to a single protein; 568 different amino acid sequences identified for the V(H) CDR3 domains of these antibodies (Abstract).
At the time of filing, it is known in the art that the choice of ligand binding domain, hinge, transmembrane and cytoplasmic domain affect chimeric antigen receptor (CAR) activity.
For example, regarding ectodomain of chimeric antigen receptors, Dotti (Immunol Rev 257(1): 1-35; published January 2014; PTO 892) teaches in addition to chimeric antigen receptor (CAR) affinity, the function of the CAR is also affected by the location of the recognized epitope on the antigen.  For example, CAR-T cells expressing an scFv that recognizes an epitope on CD22 (an antigen expressed by normal and malignant B cells) that was proximal to the B cell’s plasma membrane had superior anti-leukemic activity to CAR-T cells that recognized a membrane-distal epitope, see paragraph bridging page 2 and 3.
Regarding extracellular region, Dotti (Immunol Rev 257(1): 1-35, published January 2014; PTO 892) teaches the connecting sequence between the ectodomain to the transmembrane domain (the hinge region) can also profoundly affect CAR-T cell function by producing differences in the length and flexibility of the resulting CAR.  For example, while 5T4- and CD19-specific CAR-T cells with CH2CH3 hinge had enhanced effector function, CEA-and NCAM-specific CAR-T cells had optimal activity without a hinge. Depending on the binding specificity and the generation of CAR-T cells, ROR1-specific CAR-T cells that expressed short hinge had superior anti-tumor activity. Conversely, CD30-specific CAR-T cells with a CH2-CH3 hinge impaired epitope recognition, see p. 3, last paragraph.
Regarding co-stimulatory domains and type of T cells, Dotti teaches while addition of costimulatory domains, e.g., CD28 and 4-1BB signaling domain dramatically increased the expansion and persistence of polyclonal T cells, this benefit was not observed with T-cell clones even with the T-rd generation of CD20-specific CARs in vivo, see p. 9, Clinical experience with 2nd and 3rd generation CAR-T cells in hematological malignancies.  
Likewise, Sadelain (Current Opinion in Immunology 21: 215-223, 2009; PTO 892) teaches the rules for identifying the best target molecules and corresponding scFv are not yet full elucidated. Tumor-restricted targets are preferred, but rare. Furthermore, another factor in choosing an optimal scFv for making a CAR is the position of the epitope on the target molecule. The distance of the epitope to the cell surface appears to matter, as do the length and flexibility of the CAR extracellular hinge region, see p. 217, in particular. Thus, these references demonstrate that the effectiveness of CAR on T cell must be determine empirically.
Regarding heterobifunctional compound capable of binding to i) any cytoplasmic costimulatory polypeptide through any of the heterobifunctional compound targeting protein such as SEQ ID NO: 2, the specification discloses just heterobifunctional compounds dFKBP7 and dFKBP13 that bind to FKBP12/dTAG comprising SEQ ID NO: 2, see Fig. 6, 8.   However, the specification is silent whether the disclosed dFKBP7 and dFKBP13 bind to other structurally disparate heterobifunctional compound targeting protein such as SEQ ID NO: 3 (bromodomain containing protein 4), SEQ ID NO: 4 (human estrogen receptor alpha), SEQ ID NO: 5 (human androgen receptor), SEQ ID NO: 6 (nuclear hormone receptor), SEQ ID NO: 7 (thyroid hormone receptor or retinoid receptor RxRalpha), etc.  In particular, the specification does not teach the structure of all undisclosed “heterobifunctional compound” that capable of binding to any cytoplasmic costimulatory polypeptide through the heterobifunctional compound targeting protein and ii) any ubiquitin ligase, wherein the cytoplasmic costimulatory polypeptide, when bound by the undisclosed heterobifunctional compound, is capable of being ubiquitinated and then degraded by a proteasome.  There are insufficient working examples.  Even with the available screening approaches, one skill in the art still could not predict the heterobifunctional compound critical for downregulating activation of T cell or NK cells, absent further additional information or guidance.  Thus, the scope of the claims is extremely broad compared to the guidance and exemplification provided in the In re Fisher, 166 USPQ 19 24 (CCPA 1970).
In view of the lack of the predictability of the art to which the invention pertains as evidenced by Yu, Lloyd, Edwards, Dotti and Sadelain, the insufficient guidance and direction provided by applicant, and the absence of in vivo working examples, it would require undue experimentation of one skilled in the art to practice the claimed invention, commensurate in scope with the claims. See page 1338, footnote 7 of Ex parte Aggarwal, 23 USPQ2d 1334 (PTO Bd. Pat App. & Inter. 1992).
In re wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988), the decision of the court indicates that the more unpredictable the area is, the more specific enablement is necessary.
Applicant's arguments filed July 9, 2021 have been fully considered but they are not persuasive. 
Applicant’s position is that Claims 7-8, 11-13 and 26-28 have been canceled, rendering the rejection moot with respect to these claims. Applicant respectfully traverses with respect to the rejected claims as presently amended.
First, this allegation is substantially repetitive with the allegation set forth on page 4 which pertains to the rejection based on written description. Applicant’s arguments above, to the extent they apply to this rejection, which of course is based on a distinct statutory requirement, are repeated herein.
For example, the state of the art in the CAR-T field is well established with respect to the recitations of the CAR and the cytoplasmic costimulatory polypeptide as well, as evidenced, for example, by the cited art. See, e.g., U.S. Patent Application Publication 2013/0280285 A1 to Schonfeld, et al., (hereinafter “Schonfeld’) and Ramos, et al., Expert Opinion on Biological Therapy 77(7):855-873, 201 l)(hereinafter  “Ramos”), cited by the Examiner in the rejection based on §103. The latter is a review article on CAR-T therapy. The CAR-T field is more than 30 years old.
Otherwise, the disclosure teaches how to make and use the immune effector cells containing the CARs and cytoplasmic co-stimulatory polypeptides throughout the entire scope of the claims as presently amended. Lastly, as conceded by the Examiner, the specification contains evidence in the form of two working examples demonstrating the operability of the claimed invention.
In response to the allegation on page 20 of the Office Action, claims 1 and 20 have been amended with respect to each element of the CAR and the cytoplasmic costimulatory polypeptide. In addition to the present disclosure, amino acid sequences of these elements are known in the art. Moreover, the statute does not require Applicant to exemplify (or for that matter, disclose) per se. The determination of enablement is predicated on what is known, not the unknown. “[A] specification disclosure which contains a teaching of the manner and process of making and using the invention in terms which correspond in scope to those used in describing and defining the subject matter sought to be patented must be taken as in compliance with the enabling requirement of the first paragraph of § 112 unless there is reason to doubt the objective truth of the statements contained therein which must be relied on for enabling support. Application of Marzocchi, 439 F.2d 220, 223 (C.C.P.A, 1971).
The ground of rejection based on the term “derived” is now moot as all occurrences of “derived” have been deleted.
In view of the foregoing, Applicant submits that claims 1-3, 9-10, 15-18, 20-21, 25, 31-34, and 36-37 satisfy the enablement requirement. Reconsideration and withdrawal of the rejection are respectfully requested.

In response, the amendment to claims 1, 2, 3, 9, 10, 15,16, 17, 18,  20, 21, 25, 29, 31-34, 36 and 37 is acknowledged.  
The specification exemplifies T cell expressing a CD19-CAR-dTAG chimeric antigen receptor (CAR).  The CAR has an extracellular targeting ligand domain comprising a scFv to CD19 that has the amino acid sequence (SEQ ID NO: 10).  The scFv to CD19 has a variable light chain (VL) composed of amino acid sequence (SEQ ID NO: 12).  The scFv to CD19 has a variable heavy chain (VH) composed of the amino acid sequence (SEQ ID NO: 14).  The scFv to CD19 is fused in frame with a modified CD8 alpha chain hinge region having the amino acid sequence (SEQ ID NO: 15).  The transmembrane domain (TM) composed of the following amino acid sequence (SEQ ID NO: 16).  The CD28 cytoplasmic domain is cloned in frame with the intracellular CD3-.zeta. domain. CD3-.zeta. domain is comprised of the amino acid sequence (SEQ ID NO: 17).   The functional CAR sequence is then linked by a triple glycine linker (GGG) and cloned in frame with a dTAG (heterobifunctional compound targeting protein) composed of the following amino acid sequence (SEQ ID. NO: 18).  The complete amino acid sequence of the exemplary CD19-CAR-dTAG is (SEQ ID NO: 19) or SEQ ID NO: 92.  The heterobifunctional compound 
However, one species of scFv antibody that binds to human CD19 is not representative of the genus of extracellular ligand binding domain that bind to all CD19, e.g., CD19 from other species.  The specification does not teach the structure, i.e., amino acid sequence of the heavy and light chain variable region of all antibodies that bind to all CD19 encompassed by the claimed immune effector cells.
The art teaches monoclonal antibody that binds to a protein from one species may not bind to protein from another species. 
For example, evidentiary reference Yu et al (Investigative Ophthalmology & Visual Science 49(2): 522-527, February 2008; PTO 892) teach bevacizumab, which is a humanized anti-human VEGF-A mAb A.4.6.1 binds specifically to human VEGF-A, the same antibody does not bind to mouse VEGF-A (see page 522, right col., page 523, Figure 1, in particular). 
Further, it is known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to a single epitope.
For example, Lloyd et al. taught that hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and light chain sequences (of record, Lloyd et al. Protein Engineering, Design & Selection 22:159-168, 2009; PTO 892; see, e.g., Discussion).
Similarly, Edwards et al. (of record, J Mol Biol. 334(1): 103-118, Nov 14, 2003; PTO 892), found that over 1000 antibodies, all different in amino acid sequence, were generated to a single protein; 568 different amino acid sequences identified for the V(H) CDR3 domains of these antibodies (Abstract).

For example, regarding ectodomain of chimeric antigen receptors, Dotti (Immunol Rev 257(1): 1-35; published January 2014; PTO 892) teaches in addition to chimeric antigen receptor (CAR) affinity, the function of the CAR is also affected by the location of the recognized epitope on the antigen.  For example, CAR-T cells expressing an scFv that recognizes an epitope on CD22 (an antigen expressed by normal and malignant B cells) that was proximal to the B cell’s plasma membrane had superior anti-leukemic activity to CAR-T cells that recognized a membrane-distal epitope, see paragraph bridging page 2 and 3.
Regarding extracellular region, Dotti (Immunol Rev 257(1): 1-35, published January 2014; PTO 892) teaches the connecting sequence between the ectodomain to the transmembrane domain (the hinge region) can also profoundly affect CAR-T cell function by producing differences in the length and flexibility of the resulting CAR.  For example, while 5T4- and CD19-specific CAR-T cells with CH2CH3 hinge had enhanced effector function, CEA-and NCAM-specific CAR-T cells had optimal activity without a hinge. Depending on the binding specificity and the generation of CAR-T cells, ROR1-specific CAR-T cells that expressed short hinge had superior anti-tumor activity. Conversely, CD30-specific CAR-T cells with a CH2-CH3 hinge impaired epitope recognition, see p. 3, last paragraph.
Regarding co-stimulatory domains and type of T cells, Dotti teaches while addition of costimulatory domains, e.g., CD28 and 4-1BB signaling domain dramatically increased the expansion and persistence of polyclonal T cells, this benefit was not observed with T-cell clones even with the T-cell clones expressing the 3rd generation of CD20-specific CARs in vivo, see p. 9, Clinical experience with 2nd and 3rd generation CAR-T cells in hematological malignancies.  
Likewise, Sadelain (Current Opinion in Immunology 21: 215-223, 2009; PTO 892) teaches the rules for identifying the best target molecules and corresponding scFv are not yet full elucidated. Tumor-restricted targets are preferred, but rare. Furthermore, another factor in choosing an optimal scFv for making a CAR is the position of the epitope on the target molecule. The distance of the epitope to the cell 
Regarding heterobifunctional compound capable of binding to i) any cytoplasmic costimulatory polypeptide through any of the heterobifunctional compound targeting protein such as SEQ ID NO: 2, the specification discloses just heterobifunctional compounds dFKBP7 and dFKBP13 that bind to FKBP12/dTAG comprising SEQ ID NO: 2, see Fig. 6, 8.   However, the specification is silent whether the disclosed dFKBP7 and dFKBP13 bind to other structurally disparate heterobifunctional compound targeting protein such as SEQ ID NO: 3 (bromodomain containing protein 4), SEQ ID NO: 4 (human estrogen receptor alpha), SEQ ID NO: 5 (human androgen receptor), SEQ ID NO: 6 (nuclear hormone receptor), SEQ ID NO: 7 (thyroid hormone receptor or retinoid receptor RxRalpha), etc.  In particular, the specification does not teach the structure of all undisclosed “heterobifunctional compound” that capable of binding to any cytoplasmic costimulatory polypeptide through the heterobifunctional compound targeting protein and ii) any ubiquitin ligase, wherein the cytoplasmic costimulatory polypeptide, when bound by the undisclosed heterobifunctional compound, is capable of being ubiquitinated and then degraded by a proteasome.  There are insufficient working examples.  Even with the available screening approaches, one skill in the art still could not predict the heterobifunctional compound critical for downregulating activation of T cell or NK cells, degradation of cytoplasmic costimulatory polypeptide expressed by T cell or NK cell, degrading chimeric antigen receptor, reducing cytokine release, reducing immune response, and/or reducing adverse immune response in any subject absent further additional information or guidance for the claimed T cell or NK cell that binds to any CD19 or BCMA or CD38 or the therapeutic system for the intended use.  Thus, the scope of the claims is extremely broad compared to the guidance and exemplification provided in the specification. The scope of the claims must bear a reasonable correlation with the scope of enablement. See In re Fisher, 166 USPQ 19 24 (CCPA 1970).
in vivo working examples, it would require undue experimentation of one skilled in the art to practice the claimed invention, commensurate in scope with the claims. See page 1338, footnote 7 of Ex parte Aggarwal, 23 USPQ2d 1334 (PTO Bd. Pat App. & Inter. 1992).
In re wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988), the decision of the court indicates that the more unpredictable the area is, the more specific enablement is necessary. 
For these reasons, the rejection is maintained. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-3, 9-10, 15-18, 20-21, 25, 29, 31-34, 36 and 37 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,046,954 (previously 15/889,963).  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-12 of the '954 patent anticipate the present claims.  The issued claims are drawn to a species, in particular a therapeutic system for degrading a chimeric antigen receptor expressed in a T-cell, the system comprising: a. a T-cell comprising a chimeric antigen receptor polypeptide, wherein the chimeric antigen receptor polypeptide comprises: i) an extracellular ligand binding protein that binds CD19 and has the amino acid sequence of SEQ ID NO: 10 (species), or wherein the extracellular ligand binding protein binds Erb2 and has an amino acid sequence comprising the amino acid sequence of SEQ ID NO: 20 and the amino acid sequence of SEQ ID NO: 21, or wherein the extracellular ligand binding protein binds Erb2 and has an amino acid sequence comprising the amino acid sequence of SEQ ID NO: 20 and the amino acid sequence of SEQ ID NO: 22; ii) a hinge region which has the amino acid sequence of SEQ ID NO: 15 and a transmembrane protein which has the amino acid sequence of SEQ ID NO: 16; iii) a cytoplasmic protein comprising at least one intracellular signaling protein which has the amino acid sequence of SEQ ID NO: 17; and, iv) a heterobifunctional compound targeting protein capable of being bound by a heterobifunctional compound, wherein the heterobifunctional compound targeting protein comprises the amino acid sequence of SEQ ID NO: 1, . 
Applicant’s request that this rejection be held in abeyance until indication of allowable subject matter is acknowledged.  

New ground of rejection necessitated by the amendment filed July 9, 2021

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1 and 20 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same 
The Markush grouping of heterobifunctional compound targeting protein comprises amino acid sequence of SEQ ID NO: 1-9, 24-67, and 95-115 is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons:  In this case, the members of the Markush grouping heterobifunctional compound targeting protein comprises amino acid sequence of SEQ ID NO: 1-9, 24-67, and 95-115, which encompass dimerization domain from FK506 binding protein (FKBP12) of SEQ ID NO: 1, 2, Bromodomain-containing protein 4 of SEQ ID NO: 3, Human nuclear oestrogen receptor alpha of SEQ ID NO: 4, estrogen receptor binding domain (ERBD) protein of SEQ ID NO: 5, human androgen receptor of SEQ ID NO: 6, Human retinoid receptor RXRalpha of SEQ ID NO: 7, Escherichia coli DHFR protein of SEQ ID NO: 8, Halotag polypeptide sequence of SEQ ID NO: 9, Human androgen receptor ligand-binding domain of SEQ ID NO: 24, Human retinoid X receptor alpha (RXRalpha) ligand binding domain of SEQ ID NO: 25, E3 ubiquitin protein ligase MDM2 of SEQ ID NO: 26, Bromodomain-containing protein 2 of SEQ ID NO: 27, etc. do not share a substantial feature and a common use that flows from the substantial structural feature as these proteins bind to different heterobifunctional compounds, e.g., dFKBP7 and dFKBP13.  Furthermore, the alternatives are not all members of the same recognized physical or chemical class of FK506 binding protein or the same art-recognized class, nor do the alternative amino acid sequences share both a substantial structural feature and bind to heterobifunctional compounds such as dFKBP-6-dFKBP-13, a common use that flows from the substantial structural feature, see p. 23-25, 32-33 of specification.


Conclusion
No claim is allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on M-Th 9-6:30; alternate F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644